DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because reference characters 11, 18, and 30 in Fig. 1 have been used to designate a series of indistinct blank boxes devoid of labels. Such labels would facilitate an understanding of the invention without undue searching of the specification. The present drawings do not immediately convey any information and should be amended so that one looking at the drawings may quickly determine what elements they are looking at.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The following is an analysis following the steps outlined in the 2019 Revised Patent Subject Matter Eligibility Guidance:
Step 1: Statutory Category – Yes
The claim recites a method. The claim falls within one of the four statutory categories. MPEP 2016.03.
Step 2 – Prong 1: Judicial Exception – Yes
The claim recites the limitation of determining a position of the tool relative to a boundary of a surgical site.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “with a processing unit”.  That is, other than reciting “with a processing unit” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “with a processing unit” language, the claim performing a mental observation of the tool using eyesight. 
The claim recites the limitation of scaling the desired velocity of movement of the tool when the tool is within a predetermined distance of the boundary of the surgical site.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “with a processing unit”.  That is, other than reciting “with a processing unit” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “with a processing unit” language, the claim encompasses a person performing a mental evaluation/judgement of applying a scaling factor.
The mere nominal recitation of a computerized method does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process.
Step 2A – Prong 2: Practical Application – No
Claim 1 is evaluated whether, as a whole, it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
Claim 1 recites the additional elements of receiving an input signal including a desired velocity of a movement of a tool. The receiving step is recited at a high level of generality (i.e. as a general means of gathering velocity data for use in the scaling step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The “processing unit” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose robotic control environment.  The processing unit is recited at a high level of generality and merely automates the method steps.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea.   
Step 2B Evaluation: Inventive Concept – No
As discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that the processing unit is anything other than a conventional computing device for use with a robot. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible.  Accordingly, a conclusion that the receiving step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible. 
Claim 2 is also rejected for not further providing significantly more as it merely further defines how the velocity is scaled.
Claim 3 is also rejected for not further providing significantly more as it merely further defines the boundary.
Claim 4 is also rejected for not further providing significantly more. The limitation of determining a movement of the tool relative to the boundary encompasses a person performing a mental observation via eyesight.
Claim 5 is also rejected for not further providing significantly more as it merely further defines when scaling occurs.
Claim 6 is also rejected for not further providing significantly more as it merely further defines how the scaling is applied.
Claim 7 is also rejected for not further providing significantly more as it merely further defines how the velocity scaling factor is determined.
Claim 8 is also rejected for not further providing significantly more as it merely further defines how the velocity scaling factor is determined.
Claim 9 is also rejected for not further providing significantly more as it merely further defines how the velocity scaling factor is determined.
Claim 10 is also rejected for not further providing significantly more as it merely defines the minimum value of the velocity scaling factor.
Claim 11 is also rejected for not further providing significantly more. The limitation of generating control signals after scaling the desired velocity of the movement tool compasses a person performing a mental evaluation on how to control the robot.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen (US 2013/0172906 A1).
Re claim 1, Olsen discloses a method of scaling a desired velocity of a tool (robotic catheter manipulator assembly 300) of a surgical robot (robotic catheter guidance system 10) with a processing unit (processor 1151), the method comprising: 
receiving an input signal including a desired velocity of movement of a tool (it is implied at least in ¶194 that the pre-defined speed zones apply a speed scaling factor to an input or desired speed); 
determining a position of the tool relative to a boundary of a surgical site (see at least ¶194 for determining whether catheter tip is located within pre-defined speed zones A, B, or C); and 
scaling the desired velocity of movement of the tool when the tool is within a predetermined distance of the boundary of the surgical site (see at least ¶194 for scaling input motion based on which pre-defined speed zone the tip is located; since the speed zones are pre-defined, the distances of the boundaries of each speed zone relative to the cardiac geometry is also pre-defined).

Re claim 2, Olsen further discloses wherein scaling the desired velocity of movement includes reducing the desired velocity of movement of the tool (see at least ¶194 for speed scaling is reduced in zones B and C).

Re claim 3, Olsen further discloses wherein the boundary is a virtual boundary of the surgical site (see at least Fig. 26 for boundaries of zones A, B, and C being virtual as there are no physical boundaries).

Re claim 6, Olsen further discloses wherein scaling the desired velocity of movement of the tool includes applying a velocity scaling factor to the desired velocity of movement (see at least ¶194 and Fig. 26 for example speed scaling factors of 200%, 100%, and 50%)

Re claim 7, Olsen further discloses determining the velocity scaling factor as a function of the determined position of the tool relative to the boundary (see at least Fig. 26 for speed scaling factor as a function of distance from cardiac geometry).

Re claim 8, Olsen further discloses wherein determining the velocity scaling factor includes the velocity scaling factor being one when the determined position of the tool relative to the boundary is beyond a predetermined distance (see at least Fig. 26 for speed scaling factor being 100% or 1 when catheter tip is positioned beyond pre-defined speed zone C but before pre-defined speed zone A; since the speed zones are pre-defined, the distances of the boundaries of each speed zone relative to the cardiac geometry is also pre-defined).

Re claim 9, Olsen further discloses wherein determining the velocity scaling factor as the function of the determined position of the tool includes reducing the scaling factor from one towards a minimum value when the determined position of the tool relative to the boundary is below a predetermined distance (see at least Fig. 26 for speed scaling factor being 50% or 0.5 when catheter tip is positioned within pre-defined speed zone C; since the speed zones are pre-defined, the distances of the boundaries of each speed zone relative to the cardiac geometry is also pre-defined).

Re claim 10, Olsen further discloses wherein the minimum value of the velocity scaling factor is non-zero (see at least Fig. 26 for speed scaling factor being 50% or 0.5).

Re claim 11, Olsen further discloses generating control signals after scaling the desired velocity of movement of the tool (see at least ¶8 for control logic stored in the memory configured to be executed by the ECU and configured to produce an actuation control signal responsive to the input to control actuation of a manipulator assembly so as to move a medical device which implies that control signals are generated according to the method cited in ¶194)

Re claim 12, Olsen further discloses further comprising transmitting the control signals to a surgical robot (see at least ¶8 for control logic stored in the memory configured to be executed by the ECU and configured to produce an actuation control signal responsive to the input to control actuation of a manipulator assembly so as to move a medical device which implies the control signals are transmitted to the robot for execution).

Re claim 13, Olsen further discloses transmitting feedback control signals to a user console when scaling the desired velocity of movement of the tool (see at least ¶195 for haptic response in input joystick when tip is in zones A, B, and C).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664